Citation Nr: 1528404	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  08-29 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher rating for a right knee disability, evaluated as 10 percent disabling prior to November 14, 2012, as 100 percent disabling from November 14, 2012 to December 31, 2013, and as 30 percent disabling from January 1, 2014.

2.  Entitlement to a rating higher than 10 percent for osteoarthritis of the right acromioclavicular joint with associated shoulder impingement (minor) (right shoulder disability).

3.  Entitlement to a total rating based upon unemployability due to service-connected disabilities (TDIU).

(The matter of the Veteran's claim for reimbursement of unauthorized medical expenses in April and May 2010 was adjudicated in a November 2011 Board decision.)




REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 2000 to November 2003.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An April 2007 decision granted a 10 percent rating for the Veteran's service-connected anterior cruciate ligament reconstruction of the right knee, effective January 10, 2007.  A September 2008 rating decision denied an evaluation in excess of 10 percent for the Veteran's service-connected right shoulder disability.

An April 2009 rating decision granted service connection for right knee arthritis, that was evaluated with the Veteran's right knee anterior cruciate ligament reconstruction.

Temporary total ratings due to convalescence from right knee surgery were granted from October 26 to December 31, 2009 and from May 16 to July 31, 2012.

In December 2010, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In January 2011, the Board remanded the Veteran's increased rating claims to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.

In August 2011, the Veteran testified during a hearing at the RO before another Veterans Law Judge regarding his claim for reimbursement of unauthorized medical expenses.  He stated that he wished to keep the two appeals separate.  To the extent that the Veteran testified regarding treatment for his right knee disability at a private hospital, it was to the limited degree that it involved the unauthorized medical expenses in dispute.  

An August 2013 rating decision granted service connection for status post total right knee arthroplasty (previously characterized as right knee anterior cruciate ligament reconstruction of the right knee with arthritis) that was assigned a 100 percent disability rating from November 14, 2012 to December 31, 2013, and a 30 percent rating thereafter.

An October 2013 rating decision denied service connection for a psychiatric disorder for the purpose of establishing eligibility for treatment, and service connection for tinnitus, depression, and left knee arthritis and a lower back disorder, including as due to service-connected right knee disability.  The Veteran submitted a timely notice of disagreement and a statement of the case was issued in June 2015.  A substantive appeal is not currently of record regarding these claims, and the Board will confine its consideration to the matters as set forth on the title page.

A December 2013 RO determination denied the Veteran's claim for a TDIU, on the basis that he failed to submit a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

Nevertheless, entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of employability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In this case, the Veteran has submitted evidence of right knee and shoulder disabilities and is presumed to be seeking the maximum rating for his right knee and shoulder disabilities.  AB v. Brown, 6 Vet. App. 35 (1993).  As discussed below, VA has received evidence of unemployability during the pendency of his appeal.  See April 2014 VA examination report and December 2014 VA Form 21-8940.  As such, entitlement to a TDIU is also on appeal as part of the increased rating claims.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Veteran underwent a VA examination of his right knee.  He denied knee flare-ups.  The examiner did not, however, indicate whether there was additional functional limitation in terms of the degree of additional limitation due to less movement than normal and knee pain.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (where pain is noted on range of motion testing, the examiner was required to specify whether there was additional functional loss due to pain).

As well, the Veteran did not waive initial AOJ consideration of the April 2014 VA examination report.  See 38 C.F.R. § 20.1304(c) (2014).

The Veteran last underwent VA examination for his right shoulder disability in May 2011.  His December 2014 claim for a TDIU suggests that the disability may have worsened.  Thus, a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

TDIU is an element of all claims for an increased rating where the Roberson elements are present.  Rice v. Shinseki, 22 Vet. App. at 447.  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  The record in this case raises the issue of entitlement to TDIU.  The April 2014 VA examiner commented that the Veteran used to work in a warehouse that required heavy lifting and strenuous activity.  He was released following his total knee arthroplasty and was unable to get a similar job due to his activity restrictions.

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion as to what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities would be sufficient to preclude gainful employment.

The Veteran does not meet the percentage requirements for a TDIU, but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2014).  The Board cannot grant a TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension (C&P) for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Records regarding the Veteran's treatment at the VA medical facilities in Gainesville, Tampa, and Ocala, Florida, dated since April 2013, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VA medical facilities in Gainesville, Tampa, and Ocala, dated in since April 2013, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Schedule the Veteran for a VA orthopedic examination performed by a physician to determine the current severity and all manifestations of his service-connected right knee and shoulder disabilities.  The claims folder should be reviewed by the examiner in conjunction with the examination. 

a. The examiner should report the range of motion of the Veteran's right knee and shoulder in degrees.

b. The examiner should report whether there is additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should construe the Veteran's complaints of pain on movement, limited function, and limited range of motion during physical activity as flare-ups.

c. The examiner must express the additional functional limitation (either noted on examination or as credibly reported by the Veteran) in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should solicit information from the Veteran regarding limitation of motion during flare-ups.

d. The examiner should also provide an opinion as to whether the right knee disability, in combination with multiforme erythema due to herpes simplex virus with residual scarring, and right shoulder and bilateral hearing loss disabilities would prevent the Veteran from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

e. The examiner should give reasons for the opinion.  If the Veteran is found able to engage in gainful employment, notwithstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

f. If the examiner is unable to answer these questions, reasons for this inability should be provided.

3. If the Veteran still does not meet the percentage requirements for a TDIU, refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

4. If any benefit on appeal remains denied, issue a supplemental statement of the case (including consideration of TDIU, if that benefit has been denied).  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




